                                Case 4:19-cv-02929 Document 1-1 Filed on 08/07/19 in TXSD Page 1 of 1
    JS 44 (Rev. 02/19)                              CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                             DEFENDANTS
     Werner A. Chavez                                                                                            Uber Technologies, Inc.
    Paola Chavez                                                                                                 Michael Joseph McCallum

          (b)    County of Residence of First Listed Plaintiff        Harris, Texas                               County of Residence of First Listed Defendant    Harris, Texas
                                       (EXCEPTIN (1.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                  NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

          (c) Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (I Known)
    Donald G. DeSimone, DeSimone Law Office                                                                      William W. Fitzgerald, Marjorie C. Nicol, Wilson Elser, 909 Fannin
    4635 Southwest Freeway, Suite 850, Houston, Texas 77027                                                      Street, Suite 3300, Houston, Texas 77010, (713) 353-2000,
    (713) 526-0900, ddesimone@desimonelawoffice.com                                                              william.fitzgerald@wilsonelser.com, marjorie,nicol@wilsonelsercom

    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Hosfor Plaintiff
                                                                                                              (For Diversity Cases Only)                                             and One Baylor Defendant)
    fl 1     U.S. Government               0 3    Federal Question                                                                     PTF           DEF                                           PTF      DEF
               Plaintiff                            (US. Government Not a Party)                         Citizen of This State         I 1           0 I        Incorporated or Principal Place      0 4    0 4
                                                                                                                                                                   of Business In This State

    0 2      U.S. Government               Of 4   Diversity                                              Citizen of Another State         0 2        t      2   Incorporated and Principal Place    0   5    i   5
               Defendant                            (Indicate Citizenship ofParties in Item III)                                                                   of Business In Another State

                                                                                                         Citizen or Subject of a          0     3    0      3   Foreign Nation                      0 6      0 6
                                                                                                           Foreign Country
    IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                    Click here for: Nature of Suit Code Descriptions,
i                corvrRACT                                           TORTS                                  FORFEITURE/PENA LTV                           BANKRUPTCY                    OTIIER STATBTES
    0    110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY            0 625 Drug Related Seizure             0 422 Appeal 28 USC 158            0 375 False Claims Act
    0    120 Marine                       0 310 Airplane                   0 365 Personal Injury -             of Property 21 USC 881           10 423 Withdrawal                  0 376 Qui Tam (31 USC
    0    130 Miller Act                   0 315 Airplane Product                   Product Liability     0 690 Other                                   28 USC 157                         3729(a))
    11   140 Negotiable Instrument                Liability                11 367 Health Care/                                                                                     n 400 State Reapportionment
    0    150 Recovery of Overpayment      0 320 Assault, Libel &                  Pharmaceutical                                                  PROPPRTY RIGHTS                  0 410 Antitrust
             & Enforcement of Judgment            Slander                         Personal Injury                                               0 820 Copyrights                   0 430 Banks and Banking
    0    151 Medicare Act                 0 330 Federal Employers'                Product Liability                                             0 830 Patent                       0 450 Commerce
    0    152 Recovery of Defaulted                Liability                0 368 Asbestos Personal                                              0 835 Patent - Abbreviated         CI 460 Deportation
             Student Loans                0 340 Marine                             Injury Product                                                     New Drug Application         0 470 Racketeer Influenced and
             (Excludes Veterans)          0 345 Marine Product                     Liability                                                    0 840 Trademark                           Corrupt Organizations
    0    153 Recovery of Overpayment              Liability                  PERSONAL PROPERTY                       LABOR                        SOCIAL SECURITY                  0 480 Consumer Credit
             of Veteran's Benefits        X 350 MORN' Vehicle              0 370 Other Fraud             0 710 Fair Labor Standards             0 861 HIA (139511)                 0 485 Telephone Consumer
0        160 Stockholders' Suits          0 355 Motor Vehicle              0 371 Truth in Lending               Act                             0 862 Black Lung (923)                    Protection Act
0        190 Other Contract                      Product Liability         0 380 Other Personal          0 720 Labor/Management                 0 863 DIWC/DIWW (405(g))           0 490 Cable/Sat TV
0        195 Contract Product Liability   0 360 Other Personal                    Property Damage               Relations                       0 864 SSID Title XVI               0 850 Securities/Commodities/
11       196 Franchise                           Injury                    11 385 Property Damage        11 740 Railway Labor Act               0 865 RSI (405(g))                        Exchange
                                          0 362 Personal Injury -                 Product Liability      0 751 Family and Medical                                                  CI 890 Other Statutory Actions
                                                 Medical Malpractice                                            Leave Act                                                          0 891 Agricultural Acts
I.           R1' AL PROPERTY                   CIVIL RIGHTS                PRISONER PETITIONS            0 790 Other Labor Litigation             FEDERAL TAX SUITS                0 893 Environmental Matters
 0       210 Land Condemnation            0 440 Other Civil Rights           Habeas Corpus:              0 791 Employee Retirement              0 870 Taxes (U.S. Plaintiff        0 895 Freedom of Information
 0       220 Foreclosure                  0 441 Voting                    0 463 Alien Detainee                 Income Security Act                     or Defendant)                      Act
 0       230 Rent Lease & Ejectment       11 442 Employment               0 510 Motions to Vacate                                               0 871 IRS—Third Party              0 896 Arbitration
 0       240 Torts to Land                CI 443 Housing/                        Sentence                                                              26 USC 7609                 Cl 899 Administrative Procedure
 0       245 Tort Product Liability              Accommodations           0 530 General                                                                                                   Act/Review or Appeal of
 0       290 All Other Real Property      0 445 Amer. w/Disabilities -    0 535 Death Penalty                   IMIDIGRA1ION                                                              Agency Decision
                                                 Employment                  Other:                      CI 462 Naturalization Application                                         0 950 Constitutionality of
                                          Cl 446 Amer, w/Disabilities -   0 540 Mandamus & Other         0 465 Other Immigration                                                          State Statutes
                                                 Other                    ID 550 Civil Rights                   Actions
                                          CI 448 Education                0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                 Conditions of
                                                                                Confinement

V. ORIGIN (Place an "X" ii                One Box Only)
0 I         Original           IX2 Removed from               Cl 3        Remanded from            0 4 Reinstated or        0      5 Transferred from           0   6 Multidistrict          0 8 Multidistrict
            Proceeding             State Court                            Appellate Court              Reopened                      Another District                 Litigation -               Litigation -
                                                                                                                                     (sPetlIN                         Transfer                   Direct File

                    9g esue                                                 1441, a
                                                                                            4:Aare filing (Do not cite jurisdictional statutes unless diversity):

VI. CAUSE OF ACTION                           Brief description of cause:


VII. REQUESTED IN     Ll CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                          JURY DEMAND:                0 Yes      M No

VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                                   DOCKET NI          BER
DATE                                                                         SIGNATURE OF ATTORNEY OF RECO
                g/    1/

FOR OFFICE USE ONLY

        RECEIPT #                      AMOUNT                                   APPLYING IFP                                    JUDGE                                 MAG. JUDGE
